      Case 3:20-cv-00038 Document 15 Filed on 11/25/20 in TXSD Page 1 of 2
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                           November 25, 2020
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk

                           GALVESTON DIVISION

CHRISTOPHER MONTALBO,                     §
                                          §
VS.                                       § CIVIL ACTION NO. 3:20-CV-00038
                                          §
ANDREW SAUL, COMMISSIONER                 §
OF SOCIAL SECURITY                        §
ADMINISTRATION.                           §

                ORDER ADOPTING MAGISTRATE JUDGE’S
                MEMORANDUM AND RECOMMENDATION

       On May 1, 2020, all non-dispositive pretrial matters in this case were

referred to United States Magistrate Judge Andrew M. Edison pursuant to 28

U.S.C. § 636(b)(1)(A). Dkt. 8. On November 10, 2020, Judge Edison filed a

memorandum and recommendation (Dkt. 14) recommending that Plaintiff’s

Motion for Summary Judgment with Supporting Memorandum of Law (Dkt. 10)

be granted.     Judge Edison also recommended that Defendant’s Motion for

Summary Judgment (Dkt. 12) be denied and the decision of the ALJ reversed and

remanded.

       No objections have been filed to the memorandum and recommendation.

Accordingly, the court reviews it for plain error on the face of the record. 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Based on the pleadings, the record, and the applicable law, the court finds

that there is no plain error apparent from the face of the record. Accordingly:

       (1)    Judge Edison’s memorandum and recommendation (Dkt. 14) is
              approved and adopted in its entirety as the holding of the court;
Case 3:20-cv-00038 Document 15 Filed on 11/25/20 in TXSD Page 2 of 2




 (2)   Plaintiff’s motion for summary judgment (Dkt. 10) is granted;

 (3)   Defendant’s motion for summary judgment (Dkt. 12) is denied; and

 (4)   the decision of the ALJ is reversed and remanded for reconsideration.

                                 25thday of ____
 Signed on Galveston Island this ___         Nov. 2020.




                                ______________________________
                                     JEFFREY VINCENT BROWN
                                  UNITED STATES DISTRICT JUDGE




                                  2
